Title: George Joy to James Madison, 11 June 1834
From: Joy, George
To: Madison, James


                        
                            
                                My dear Sir, 
                            
                            
                                
                                    Temple, London
                                
                                11 June 1834
                            
                        
                         
                        I wrote you on the 4th ⅌ Philadelphia Packet enclosing copy of a letter of ancient date to my Brother, in
                            which I believe the words "to Hamburg" after the words "in the Launch" in the 1st page were omitted by the copyist.
                        There is a panegyric on Lafayette, in the Times of this morning, which I suppose will be transferred to the
                            American Papers, in which the Author expresses his wonder that he should not have been more cordial with Buonaparté: I
                            never did wonder at it: their principles were as wide apart as the East from the West—Buonaparté or George Canning would
                            have sacrificed the world to his ambition—they were like Don Pedro & Don Miguel par nobile fratrum—Laf. was for
                            ameliorating the Condition of all sorts and Conditions of men. His best Commentators are Madame de Stael and the old Count
                            de Segur I have referred to the Pamphleteer as a Book within your reach. I know that Setts of it were sent to Washington
                            and to Boston by my friend Colo: Aspinwall; and there are many Pamphlets in it that are worth preserving. It is otherwise
                            a cumbrous Book for a private Library. Those of the numbers in which there was anything of my own, I sent you at the time
                            of their publication: they are No 1 (Vol. 1st) No 3 (Vol. 2nd) and No 8 (Vol. 4th)
                        Vol. 2 was not at hand when I was writing to Sir James Graham, or I might have adverted particularly to the
                            offers of our Government page 258. It is God knows how many years since I passed any of these things under my eye. The
                            last named I have only fished up since I wrote you on the 4th Inst; and it is that which—an affair of 30 pages—I should
                            most like you to look over. In my anticipation of marginal notes I do not perceive any point in the British Declaration of
                            War that is left uncontroverted: neither in this—a mere Newspaper Controversy which preceded it—do I perceive the
                            omission of due notice of any part of the vituperous calumny to which I opposed myself; though, having become crusty by a
                            longer baking in this purgatory I now wonder that I was not more severe: for I see that the worst I have charged the
                            adversary with is the Essence of falsehood. A more scrupulous eye may find omissions however in both these Essays. I
                            sometimes think of stringing my political Correspondence together in a Pamphlet. I have Letters from you that would not
                            disparage your better known productions; neither is there any part of them to which I can refer with more pleasure than
                            those--they are few--in which a diversity of opinion has been shown. There is a courteousness in your manner of developing
                            these, which I wish you would leave with your mantle to some of our modern Legislators. In the debates in the Convention
                            of Virginia, of which some detached parts came into my hands, you must have seen the want of it; and, in the respect of
                            all parties, an earnest of the attention which would be paid to it; for myself I can say that, from my first personal
                            intercourse with you to the present hour, there never was a time when I was not quite willing and desirous to draw from
                            your fountain, or have ever ceased to be, with great regard and esteem, Your sincere and faithful friend & Servant
                        
                        
                            
                                G. Joy.
                            
                        
                    